This appellant was convicted in the lower court for a violation of the state prohibition laws. He was tried by a jury, who assessed a fine of $50, and as additional punishment the court sentenced the defendant to two months' hard labor for the county. It appears from the record that there was some evidence to sustain the charge. The evidence was in conflict. However, no charges were requested, and upon the trial of the case no exception was reserved, and therefore there is no question presented upon appeal for review. The judgment of conviction, appealed from, is affirmed.
Affirmed.